904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Crecencio PEREZ-PEREZ, a/k/a John Doe, a/k/a Miguel,Defendant-Appellant.
No. 89-6349.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1990.Decided:  May 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CR No. 80-233;  C/A No. 88-2662).
Crecencio Perez-Perez, appellant pro se.
David Jarlath Slattery, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED AS MODIFIED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
In 1981, Crecencio Perez-Perez pled guilty to air piracy (49 U.S.C. Sec. 1472(i)) and received a sentence of forty years.  In a "motion for correction of record" he alleged that his presentence report contained certain information which was inaccurate and he requested that the Parole Commission be ordered to correct the report.  The district court denied the motion.  We affirm the order of the district court, as modified by this opinion.


2
A prisoner who disputes the accuracy of the information in his presentence report may present evidence favorable to him to the Parole Commission;  the Commission will resolve the dispute by the preponderance of the evidence.  28 C.F.R. Sec. 2.19(c);  United States v. Legrano, 659 F.2d 17, 18 (4th Cir.1981).  If Perez-Perez has already availed himself of this remedy and is not satisfied with the result, he may seek judicial review in a habeas corpus action filed pursuant to 28 U.S.C. Sec. 2241 in the district where he is confined.   United States v. Leath, 711 F.2d 119, 120 (8th Cir.1983).  Because a motion in the sentencing court is not the proper method for obtaining correction of a presentence report, the district court lacked jurisdiction to rule on the motion.


3
Accordingly, we affirm the order of the district court as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.*

AFFIRMED AS MODIFIED


*
 Perez-Perez asked that counsel be appointed if the Court found that the issues warranted oral argument.  We do not so find